MEMORANDUM *
D’Angelo appeals the district court’s denial of his § 2254 habeas petition challenging his conviction for five counts of burglary of residential property. D’Angelo argues that he had a right to counsel at the parole revocation hearing where Cann and Adler first identified him. D’Angelo failed to raise this claim before the state court or the district court. Therefore, the issue is not properly before us and we decline to address it. See Willard v. California, 812 F.2d 461, 465 (9th Cir.1987) (refusing to entertain a claim of ineffective assistance of counsel which was not included in the petition to the district court).
With respect to D’Angelo’s remaining arguments regarding ineffective assistance of counsel, we affirm for the reasons carefully detailed in the magistrate judge’s opinion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.